1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   STATE FARM LIFE INSURANCE                          )    Case No.: 1:18-cv-1373-LJO- JLT
     COMPANY,                                           )
12                                                      )    ORDER DIRECTING THE CLERK TO UPDATE
                    Plaintiff,                          )    THE DOCKET AND TERMINATE RICHARD
13                                                      )    OIKA AS A DEFENDANT
            v.                                          )
14                                                      )    (Doc. 10)
     BONAFACE OUTTA, et al.,                            )
15                                                      )
                    Defendants.                         )
16                                                      )

17          On January 9, 2019, Plaintiff filed a “Notice of Dismissal,” indicating it was dismissing the
18   claims against Richard Oika without prejudice. (Doc. 1) Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i), the

19   plaintiff may dismiss an action or claims “without a court order by filing . . . a notice of dismissal
20   before the opposing party serves either an answer or a motion for summary judgment.” Because the

21   defendant has not filed an answer or motion for summary judgment, the dismissal was effective without
22   an order of the Court. See Fed. R. Civ. P. 41(a)(2). Accordingly, the Clerk of Court is DIRECTED to
23   update the docket and terminate Richard Oika as a defendant in the action.
24
25   IT IS SO ORDERED.
26      Dated:     January 10, 2019                               /s/ Jennifer L. Thurston
27                                                          UNITED STATES MAGISTRATE JUDGE

28
